FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS PEREZ-ANDRADE,                            No. 13-70937

               Petitioner,                       Agency No. A070-929-764

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Carlos Perez-Andrade, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, including adverse credibility findings. See Zamanov v.

Holder, 649 F.3d 969, 973 (9th Cir. 2011). We review de novo due process

challenges. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). We deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies regarding when Perez-Andrade experienced harm at

the hands of political rivals and when he entered the United States, as well as the

vague nature of his testimony and declaration. See Cortez-Pineda v. Holder, 610
F.3d 1118, 1123-24 (9th Cir. 2010) (change in date of entry and inconsistencies

regarding the date of past threats went to the heart of the claim); see also Singh v.

Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004) (lack of detail in testimony

regarding alleged political activities supported adverse credibility determination).

We reject Perez-Andrade’s contention that the IJ failed to properly consider his

explanations for the inconsistencies. See Zamanov, 649 F.3d at 974. In the

absence of credible testimony, Perez-Andrade’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Perez-Andrade’s CAT claim was based on the same statements that

were found not credible, and the record does not otherwise compel the conclusion


                                           2                                    13-70937
that it is more likely than not he will be tortured by or with consent or acquiescence

of the government if returned to Mexico, his CAT claim fails. See Farah, 348 F.3d

at 1156-57. We reject Perez-Andrade’s contention that the agency violated due

process in its analysis and rejection of his CAT claim. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      Finally, we deny Perez-Andrade’s motion to refer the case to mediation.

      PETITION FOR REVIEW DENIED.




                                          3                                    13-70937